DETAILED ACTION
This office action is in response to the amendments/remarks filed on 03/11/2021. Claims 1, 4-5, 7-9, 15, 17, 20 are pending; claims 1, 4, 5, 7-9, 15, 17, 20 have been amended; claims 2-3, 6,10-14, 16, 18-19, 21 are canceled. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous rejections under 35 USC 112 (b) have been withdrawn in light of the amendment to the claims 1, 20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 15 line 25 has been amended to read, “the electric machine to operate as [[a]] the motor”.
Claim 17 line 26 has been amended to read, “increased by controlling the electric machine to operate as [[a]] the motor”.


Allowable Subject Matter
Claims 1, 4-5, 7-9, 15, 17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  

The prior art of record alone or in combination neither discloses nor renders obvious a method of controlling an electric machine rotatably coupled to a rotatable shaft of an electronically-controlled one of a turbocharger and an exhaust-driven turbo supercharger fluidly coupled to an exhaust manifold of an internal combustion engine, specifically, “wherein the turbine is a variable geometry turbine having a plurality of commandable geometries each producing a different turbine geometry, and with the electric machine operating as a motor, the method further comprising: determining the one of the plurality of commandable geometries of the variable geometry turbine that will yield the lowest temperature of exhaust gas passing therethrough, and commanding the variable geometry turbine to one of the plurality of commandable geometries other than the one of the plurality of commandable geometries that will yield the lowest temperature of exhaust gas passing through the variable geometry turbine” and in combination with the remaining structure of claim 1. 

The prior art of record alone or in combination neither discloses nor renders obvious a method of controlling an electric machine rotatably coupled to a rotatable shaft of an electronically-controlled one of a turbocharger and an exhaust-driven turbo supercharger fluidly coupled to an exhaust manifold of an internal combustion engine; specifically, “wherein the turbine is a variable geometry turbine having a plurality of commandable geometries each producing a different turbine geometry, and with the electric machine operating as a motor, the method further comprising: determining the one of the plurality of commandable geometries of the variable geometry turbine that will yield the lowest temperature of exhaust gas passing therethrough, and commanding the variable geometry turbine to one of the plurality of commandable geometries other than the one of the plurality of commandable geometries that will yield the lowest temperature of exhaust gas passing through the variable geometry turbine” and in combination with the remaining structure of claim 7.

The prior art of record alone or in combination neither discloses nor renders obvious a method of controlling an electric machine rotatably coupled to a rotatable shaft of an electronically-controlled one of a turbocharger and an exhaust-driven turbo supercharger fluidly coupled to an exhaust manifold of an internal combustion engine; specifically, “wherein the operating temperature of the engine is increased by controlling the electric machine to operate as the motor in response to the operating temperature of the cylinder of the engine being below the cold start threshold temperature” and in combination with the remaining structure of claim 15.

The prior art of record alone or in combination neither discloses nor renders obvious a method of controlling an electric machine rotatably coupled to a rotatable shaft of an electronically-controlled one of a turbocharger and an exhaust-driven turbo supercharger fluidly coupled to an exhaust manifold of an internal combustion engine; specifically, “wherein the temperature of the exhaust gas produced by the engine is increased by controlling the electric machine to operate as a motor in response to the operating temperature of the exhaust gas flowing through the exhaust gas conduit being below the cold start threshold temperature” and combination with the remaining structure of claim 17.

The prior art of record alone or in combination neither discloses nor renders obvious a method of controlling an electric machine rotatably coupled to a rotatable shaft of an electronically-controlled one of a turbocharger and an exhaust-driven turbo wherein an ambient humidity sensor is configured to produce a humidity signal corresponding to an ambient humidity of an environment of a motor vehicle carrying the engine, the method further comprising: determining a relative humidity of the environment of the motor vehicle based on the humidity signal, and controlling the electric machine to operate as a motor in response to the determined or estimated temperature of the component being below the cold start threshold temperature and the relative humidity of the environment of the motor vehicle being indicative of a cold ambient environment” and in combination with the remaining structure of claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659